Exhibit 10.3

EXECUTION VERSION

SEVENTH AMENDMENT TO CREDIT AGREEMENT

SEVENTH AMENDMENT, dated as of March 13, 2012 (this “Amendment”), under and to
the Credit Agreement dated as of March 13, 2009 (as heretofore amended,
supplemented or otherwise modified, the “Credit Agreement”), among American
Apparel, Inc., a corporation organized under the laws of the State of Delaware
(the “Borrower”), the Facility Guarantors from time to time party thereto,
Wilmington Trust, National Association (successor by merger to Wilmington Trust
FSB), in its capacity as Administrative Agent thereunder and in its capacity as
Collateral Agent thereunder, and the Lenders from time to time party thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

WHEREAS, the Borrower and each Lender have agreed to amend certain provisions of
the Credit Agreement on the terms and subject to the conditions set forth in
this Amendment; and

NOW THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment, the undersigned hereby agree as follows:

I. Defined Terms; Interpretation; Etc. Capitalized terms used but not defined in
this Amendment shall have the meanings given to them in the Credit Agreement (as
amended hereby).

II. Amendments to Credit Agreement. The Credit Agreement is, effective as of the
Seventh Amendment Effective Date, hereby amended as set forth in the pages of
the Credit Agreement attached as Annex I hereto, except that any Schedule or
Exhibit to the Credit Agreement not amended pursuant to the terms of this
Amendment or otherwise included as part of said Annex I shall remain in effect
without any amendment or other modification thereto (except to the extent that
such Schedule or Exhibit to the Credit Agreement had previously been amended or
modified pursuant to an amendment to the Credit Agreement previously enacted).
The parties hereto agree that, by virtue of this Amendment upon the
effectiveness hereof, any amendments or other modifications to the Credit
Agreement provided for in any previous amendments that are not reflected in said
Annex I shall cease to be in effect or, as the case may be, shall be modified to
be as set forth in said Annex I.

III. Amendment to the Security Agreement.

(a) Section 1.01 of the Security Agreement is hereby amended by:

(i) adding the following definitions in proper alphabetical order:

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Excluded Subsidiary” means any Subsidiary (a) that is a CFC, (b) the Capital
Stock of which is directly or indirectly owned by any CFC, or (c) that is a
Foreign Subsidiary (including disregarded entities) that owns directly or
indirectly the Capital Stock of any CFC (including, without limitation, American
Apparel Deutschland GmbH).

 



--------------------------------------------------------------------------------

(ii) deleting the definition of “ABL Collateral Agent” and replacing it in its
entirety as follows:

“ABL Collateral Agent” shall mean the “First Lien Agent” as defined in the First
Lien Credit Agreement.

(iii) deleting the definition of “Intercreditor Agreement” in its entirety.

(b) The definition of “Investment Property” set forth in Section 1.01 of the
Security Agreement is hereby deleted and replaced in its entirety as follows:

“Investment Property” shall have the meaning given that term in the UCC;
provided that “Investment Property” shall not include any security representing
more than 65% of the outstanding shares of the voting Capital Stock and 100% of
the non-voting Capital Stock of any Excluded Subsidiary; provided further that
until the delivery of a supplement to the Pledge Agreement providing for the
pledge of stock of American Apparel Canada Wholesale, Inc. and American Apparel
Canada Retail, Inc. as required under Section 5.12 of the Credit Agreement,
Investment Property shall not include any Capital Stock of American Apparel
Canada Wholesale, Inc. and American Apparel Canada Retail, Inc.

(c) The definition of “Voting Stock” set forth in Section 1.01 of the Security
Agreement is hereby deleted.

(d) 2.01(c) of the Security Agreement is hereby deleted and replaced in its
entirety as follows:

“(c) any security representing more than 65% of the outstanding shares of the
voting Capital Stock of any Excluded Subsidiary.”

IV. Amendment to the Intellectual Property Security Agreement. Section 2(h)(iii)
of the Intellectual Property Security Agreement is hereby deleted and replaced
in its entirety as follows:

“(iii) any security representing more than 65% of the outstanding shares of the
voting Capital Stock of any Excluded Subsidiary; and”

V. Amendments to the Pledge Agreement.

(a) Section 1.2 of the Pledge Agreement is hereby amended by:

(i) adding the following definition in proper alphabetical order:

“Canadian Securities” shall have the meaning assigned to such term in
Section 3.1 of this Agreement.

(ii) deleting the definition of “ABL Collateral Agent” and replacing it in its
entirety as follows:

“ABL Collateral Agent” shall mean the “First Lien Agent” as defined in the First
Lien Credit Agreement.

(iii) deleting the definition of “Intercreditor Agreement” in its entirety.

 

2



--------------------------------------------------------------------------------

(b) Section 2.1 of the Pledge Agreement is hereby deleted and replaced in its
entirety as follows:

“2.1 all certificated shares of capital stock, limited liability company
membership interests and other ownership interests owned by such Pledgor in each
entity designated as an “Issuer” on Schedule I hereto (which may be amended,
supplemented, updated or otherwise modified from time to time in accordance with
the terms hereof and the other Loan Documents), and any certificated shares of
capital stock, limited liability company membership interests or other equity
interest obtained in the future by such Pledgor, and the stock certificates or
other security certificates (as defined in the UCC) representing all such
shares, membership interests or equity interests (the “Pledged Securities”);
provided that, the security interests granted hereunder shall not include, and
no Pledgor shall be required to pledge, more than 65% of the voting Capital
Stock and 100% of the non-voting Capital Stock of any Excluded Subsidiary; and
provided further that until the delivery of a supplement to the Pledge Agreement
providing for the pledge of stock of American Apparel Canada Wholesale, Inc. and
American Apparel Canada Retail, Inc. as required under Section 5.12 of the
Credit Agreement, the security interests granted hereunder shall not include any
Capital Stock of American Apparel Canada Wholesale, Inc. and American Apparel
Canada Retail, Inc.”

(c) Section 3.1 of the Pledge Agreement is hereby amended by adding “(other than
the stock certificates or other security certificates representing the stock or
other equity interests of each Canadian Subsidiary (the “Canadian Securities”))”
immediately prior to the period set forth therein.

(d) The Pledge Agreement is hereby amended by adding a new Section 13
immediately after the end of Section 12 as follows:

“SECTION 13

Canadian Intercreditor Agreement

Within ten business days following the Seventh Amendment Effective Date, the
First Lien Agent and the Collateral Agent and the agent under the Canadian Loan
Documents shall have entered into the Canadian Intercreditor Agreement (and to
the extent the terms thereof are reasonably satisfactory to the Collateral Agent
and the Required Lenders, the Collateral Agent shall enter into such agreement
within such period). From and after the date of the effectiveness of the
Canadian Intercreditor Agreement, notwithstanding anything herein to the
contrary, the pledge of and lien and security interest in the Canadian
Securities granted to the Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Agent hereunder with respect
to the Canadian Securities are subject to the provisions of the Canadian
Intercreditor Agreement. In the event of any conflict between the terms of the
Canadian Intercreditor Agreement and this Agreement relating to the Canadian
Securities, the terms of the Canadian Intercreditor Agreement shall govern and
control.”

VI. That certain Subordination Agreement, dated as of March 13, 2009, among each
Loan Party, as payor, and each Loan Party, as payee, and the Administrative
Agent, is hereby amended by deleting the reference to “Intercompany Note made
payable by the Borrowers to the order of the Subordinated Creditors, from time
to time parties thereto, dated as of the date hereof” and replacing it in its
entirety with “Intercompany Note made payable by the Borrowers to the order of
the Subordinated Creditors, from time to time parties thereto, dated as
March 13, 2012”.

 

3



--------------------------------------------------------------------------------

VII. Each of the legends on the first page of the Security Agreement, the
Intellectual Property Security Agreement and the Pledge Agreement and hereby
deleted and replaced in their entirety as follows:

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Second Lien Collateral Agent hereunder
are subject to the provisions of the Intercreditor Agreement, dated as of
March 13, 2012 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
American Apparel, Inc., Crystal Financial LLC, as collateral agent and
administrative agent for the first lien lenders, Wilmington Trust, National
Association (successor by merger to Wilmington Trust FSB), as collateral agent
and administrative agent for the second lien lenders, and other persons party or
that may become party thereto from time to time. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern and control.”

VIII. Consent. The Lenders hereby consent to the execution and delivery of, and
performance under, the First Lien Credit Agreement and the other First Lien Loan
Documents (each attached as Annex II hereto) by the Borrower and the other Loan
Parties thereto.

IX. Conditions Precedent to the Effectiveness of this Amendment. This Amendment
shall become effective as of, and with effect from, the date (the “Seventh
Amendment Effective Date”) on which:

(a) The Borrower, the Facility Guarantors and each Lender shall have duly
executed and delivered to the Administrative Agent this Amendment.

(b) All corporate and other proceedings required in connection with this
Amendment, and all documents, instruments and other legal matters in connection
with the transactions contemplated by this Amendment, shall be satisfactory in
all respects to the Lenders, and the Lenders shall have received such documents
and certificates as the Lenders or their counsel may reasonably request relating
to the authorization of the transactions contemplated by this Amendment, all in
form and substance satisfactory to the Lenders and their counsel.

(c) Each of the representations and warranties contained in Section VIII
(Representations and Warranties) of this Amendment shall be true and correct.

(d) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing as of the date hereof.

(e) No litigation shall have been commenced against any Loan Party or any of its
Subsidiaries, either on the date hereof or the Seventh Amendment Effective Date,
seeking to restrain or enjoin (whether temporarily, preliminarily or
permanently) the performance of any action by any Loan Party required or
contemplated by this Amendment or the Credit Agreement as amended by this
Amendment or any Loan Document.

(f) The Administrative Agent shall have received a true, correct and complete
copy, certified as such by the Borrower, of (i) each First Lien Loan Document
and (ii) that certain Intercompany Note made payable by the Borrowers to the
order of the Subordinated Creditors, from time to time parties thereto, dated as
March 13, 2012, each substantially in the form of Annex II hereto, each which
shall be in effect as of the Seventh Amendment Effective Date and certified as
such by the Borrower.

 

4



--------------------------------------------------------------------------------

(g) Amendments to the Warrants shall have been executed by the Borrower and
Lion/Hollywood L.L.C. (the “Warrant Amendments”) and such Warrant Amendments
shall be in form and substance satisfactory to Lion/Hollywood L.L.C.

(h) A voting agreement shall have been executed by Dov Charney and
Lion/Hollywood L.L.C. in form and substance satisfactory to Lion/Hollywood
L.L.C.

(i) The Collateral Agent shall have entered into the Intercreditor Agreement
with Crystal Financial LLC, as First Lien Agent, substantially in the form of
Annex III hereto and otherwise on terms and conditions satisfactory to the
Lenders and the Collateral Agent.

(j) Each of the Administrative Agent, Collateral Agent, the Lenders and the Lion
Parties shall have been reimbursed for their respective outstanding reasonable
out-of-pocket expenses (whether or not yet invoiced to the Borrower) incurred in
connection with the Credit Agreement, the other Loan Documents, the Warrants and
the monitoring and oversight of the Lion Parties’ investment (including without
limitation, the reasonable fees, disbursements and other charges of Simpson
Thacher & Bartlett LLP).

X. Representations and Warranties. On and as of the date hereof and as of the
Seventh Amendment Effective Date, the Borrower hereby represents and warrants to
the Administrative Agent, the Collateral Agent and the Lenders as follows:

(a) this Amendment has been duly authorized, executed and delivered by the
Borrower and each Facility Guarantor and constitutes a legal, valid and binding
obligation of the Borrower and each Facility Guarantor, enforceable against the
Borrower and each Facility Guarantor in accordance with its terms and the Credit
Agreement as amended by this Amendment and the other Loan Documents and
constitutes the legal, valid and binding obligation of the Borrower and each
Facility Guarantor, enforceable against the Borrower and each Facility Guarantor
in accordance with its terms;

(b) the transactions to be entered into and contemplated by this Amendment
(i) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for such as have been
obtained or made and are in full force and effect, (ii) will not violate any
material Applicable Law or the Charter Documents of any Loan Party, (iii) will
not violate or result in a default under any indenture or any other agreement,
instrument or other evidence of Material Indebtedness, or any other Material
Agreement or other material instrument binding upon any Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party, and (iv) will not result in the creation or imposition of any
Lien on any asset of any Loan Party, except Liens created under the Loan
Documents and the First Lien Loan Documents;

(c) each of the representations and warranties contained in Article III
(Representations and Warranties) of the Credit Agreement, the other Loan
Documents or otherwise made in writing in connection therewith are true and
correct in all material respects on and as of the date hereof and the Seventh
Amendment Effective Date, in each case as if made on and as of such date, except
(x) to the extent that such representations and warranties specifically relate
to a specific date, in which case such representations and warranties shall be
true and correct in all material respects as of such specific date and (y) with
respect to the representations contained in Sections 3.04(b), 3.06 and 3.17 of
the Credit Agreement, as disclosed in filings by the Borrower with the SEC prior
to the date hereof with respect to the Borrower and its consolidated
Subsidiaries;

 

5



--------------------------------------------------------------------------------

(d) after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing ; and

(e) no litigation has been commenced against any Loan Party or any of its
Subsidiaries seeking to restrain or enjoin (whether temporarily, preliminarily
or permanently) the performance of any action by any Loan Party required or
contemplated by this Amendment, the Credit Agreement as amended hereby or any
Loan Document.

XI. Amount of Obligations. Each Loan Party acknowledges and agrees that (a) as
of the close of business on December 31, 2011, the Obligations include, without
limitation, the amounts set forth on Schedule 1 attached hereto on account of
the outstanding unpaid amount of principal of, accrued and unpaid interest on,
the Loans and (b) such Loan Party is truly and justly indebted to the Lenders
and the Administrative Agent for the Obligations without defense, counterclaim
or offset of any kind, and such Loan Party ratifies and reaffirms the validity,
enforceability and binding nature of such Obligations.

XII. Collateral. Each Loan Party ratifies and reaffirms the validity and
enforceability (without defense, counterclaim or offset of any kind) of the
liens and security interests granted to secure any of the Obligations by such
Loan Party to the Administrative Agent, for the benefit of the Lenders, pursuant
to the Security Documents to which such Loan Party is a party. Each Loan Party
acknowledges and agrees that all such liens and security interests granted by
such Loan Party shall continue to secure the Obligations from and after the
Seventh Amendment Effective Date. Each Loan Party hereby represents and warrants
to the Administrative Agent and the Lenders that, pursuant to the Security
Documents to which such Loan Party is a party, the Obligations are secured by
liens on and security interests in all of such Loan Party’s assets to the extent
required by the Security Documents.

XIII. Loan Party Release. Although each Lender, the Administrative Agent and the
Collateral Agent regards its conduct as proper and does not believe that any
Loan Party has any claim, right, cause of action, offset or defense against any
Lender, the Administrative Agent, the Collateral Agent or any of such Lender’s,
the Administrative Agent’s or the Collateral Agent’s present or former
subsidiaries, Affiliates, officers, directors, employees, attorneys or other
representatives or agents (collectively with their respective successors and
assigns, the “Lender Parties”) in connection with the execution, delivery,
performance and administration of, or the transactions contemplated by this
Amendment, the Credit Agreement and the other Loan Documents, each Lender, the
Administrative Agent, the Collateral Agent and each Loan Party agree to
eliminate any possibility that any past conduct, conditions, acts, omissions,
events, circumstances or matters of any kind whatsoever could impair or
otherwise affect any rights, interests, contracts or remedies of the Lenders,
the Administrative Agent or the Collateral Agent. Therefore, each Loan Party
unconditionally, freely, voluntarily and, after consultation with counsel and
becoming fully and adequately informed as to the relevant facts, circumstances
and consequences, releases, waives and forever discharges (and further agrees
not to allege, claim or pursue) (a) any and all liabilities, indebtedness and
obligations, whether known or unknown, of any kind whatsoever of any Lender
Party to any Loan Party, (b) any legal, equitable or other obligations of any
kind whatsoever, whether known or unknown, of any Lender Party to any Loan Party
(and any rights of any Loan Party against any Lender Party), (c) any and all
claims, whether known or unknown, under any oral or implied agreement with (or
obligation or undertaking of any kind whatsoever of) any Lender Party which is
different from or in addition to the express terms of this Agreement, the Credit
Agreement and the other Loan Documents and (d) all other claims, rights, causes
of action, counterclaims or defenses of any kind whatsoever, in contract or in
tort, in law or in equity, whether known or unknown, direct or derivative, which
such Loan Party or any predecessor, successor or assign

 

6



--------------------------------------------------------------------------------

might otherwise have or may have against any Lender Party on account of any
conduct, condition, act, omission, event, contract, liability, obligation,
demand, covenant, promise, indebtedness, claim, right, cause of action, suit,
damage, defense, circumstance or matter of any kind whatsoever which, in the
case of each of the foregoing clauses (a), (b), (c) and (d), existed, arose or
occurred at any time prior to the Seventh Amendment Effective Date and in
connection with the execution, delivery, performance and administration of, or
the transactions contemplated by, this Amendment, the Credit Agreement and the
other Loan Documents.

XIV. No Other Amendments or Waivers; Confirmation. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders, the Agents, the Borrower or any other Loan Party under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrower to any future
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions of
the Credit Agreement specifically referred to herein. After the Seventh
Amendment Effective Date, any reference in any Loan Document to the Credit
Agreement shall mean the Credit Agreement as modified hereby. As of the Seventh
Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder”, “thereof” and words of
like import), shall mean and be a reference to the Credit Agreement as amended
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument. Each of the table of contents and lists of
Exhibits and Schedules of the Credit Agreement shall be amended to reflect the
changes made in this Amendment as of the Seventh Amendment Effective Date. This
Amendment is a Loan Document.

XV. Consent of Facility Guarantors. Each Facility Guarantor hereby consents to
this Amendment and agrees that the terms hereof shall not affect in any way its
obligations and liabilities under the Loan Documents (as amended and otherwise
expressly modified hereby), all of which obligations and liabilities shall
remain in full force and effect and each of which is hereby reaffirmed (as
amended and otherwise expressly modified hereby).

XVI. Expenses. The Borrower agrees to reimburse the Administrative Agent and the
Lenders for their respective reasonable out-of-pocket expenses incurred in
connection with this Amendment and the transactions and documentation
contemplated herein (including the reasonable fees, disbursements and other
charges of Simpson Thacher & Bartlett LLP).

XVII. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

XVIII. Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Amendment may be delivered by facsimile or other electronic
transmission of the relevant signature pages hereof.

 

7



--------------------------------------------------------------------------------

XIX. Headings. The Section headings used herein are for convenience of reference
only, are not part of this Agreement and are not to affect the construction of,
or to be taken into consideration in interpreting, this Amendment.

XX. Notices. All communications and notices hereunder shall be given as provided
in the Credit Agreement or, as the case may be, the Facility Guaranty.

XXI. Severability. The fact that any term or provision of this Amendment is held
invalid, illegal or unenforceable as to any person in any situation in any
jurisdiction shall not affect the validity, enforceability or legality of the
remaining terms or provisions hereof or the validity, enforceability or legality
of such offending term or provision in any other situation, or jurisdiction or
as applied to any person.

XXII. Successors. The terms of this Amendment shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.

XXIII. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL
BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT.

XXIV. Submission to Jurisdiction. Each Loan Party agrees that any suit for the
enforcement of this Amendment may be brought in the federal or state courts of
the State of New York as the Lenders may elect in their sole discretion and
consents to the non-exclusive jurisdiction of such courts. Each party to this
Amendment hereby waives any objection which it may now or hereafter have to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient forum and agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Amendment shall affect any right that any Credit Party may otherwise have to
bring any action or proceeding relating to this Amendment against a Loan Party
or its properties in the courts of any jurisdiction.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

AMERICAN APPAREL, INC.,

as Borrower

By:  

/s/ Glenn A. Weinman

Name:   Glenn A. Weinman Title:   General Counsel

 

[Signature Page to Seventh Amendment]



--------------------------------------------------------------------------------

AMERICAN APPAREL (USA), LLC, as

Facility Guarantor

By:  

/s/ Glenn A. Weinman

Name:   Glenn A. Weinman Title:   General Counsel

FRESH AIR FREIGHT, INC., as Facility

Guarantor

By:  

/s/ Glenn A. Weinman

Name:   Glenn A. Weinman Title:   General Counsel KCL KNITTING, LLC, as Facility
Guarantor By:   American Apparel (USA), LLC, its sole member By:  

/s/ Glenn A. Weinman

Name:   Glenn A. Weinman Title:   General Counsel

AMERICAN APPAREL RETAIL, INC., as

Facility Guarantor

By:  

/s/ Glenn A. Weinman

Name:   Glenn A. Weinman Title:   General Counsel

AMERICAN APPAREL DYEING &

FINISHING, INC., as Facility Guarantor

By:  

/s/ Glenn A. Weinman

Name:   Glenn A. Weinman Title:   General Counsel

 

[Signature Page to Seventh Amendment]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL

ASSOCIATION (SUCCESSOR BY MERGER TO WILMINGTON TRUST FSB),

as Administrative Agent and Collateral Agent

By:  

/s/ Boris Treyger

Name:   Boris Treyger Title:   Vice President

[Signature Page to Seventh Amendment]

 



--------------------------------------------------------------------------------

LION CAPITAL (AMERICAS) INC., as Lender By:  

/s/ Jacob Capps

Name:   Jacob Capps Title:   President

[Signature Page to Seventh Amendment]

 



--------------------------------------------------------------------------------

LION/HOLLYWOOD L.L.C., as Lender By:  

/s/ Jacob Capps

Name:   Jacob Capps Title:   President

[Signature Page to Seventh Amendment]

 



--------------------------------------------------------------------------------

Schedule I

Amount of Obligations as of December 31, 2011

 

Obligations1

   $ 116,943,612.89   

 

 

1 

Including PIK Interest and PIK Fees that has been added to the principal amount
of the Loans

 



--------------------------------------------------------------------------------

Annex I

Credit Agreement

 



--------------------------------------------------------------------------------

Annex II

First Lien Loan Documents

 



--------------------------------------------------------------------------------

Annex III

Intercreditor Agreement

 